DETAILED ACTION
Claims 1-4, 6-10 and 12 are pending. Claims 5, 11 and 13-16 canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant's arguments filed on 06/16/2022 have been fully considered but they are not persuasive. 
On pages 5-7 of the remarks, in regards to claims 1 and 6, the applicant submits that the Talebi Fard fails to teach or suggest the limitation of “wherein the source node selects a target CAG (Closed Access Group) ID based on at least one of a preference of a CAG or a priority of a CAG for a user equipment moving to a target cell of the target node of the NG-RAN”.  
The examiner respectfully disagrees.  Talebi Fard  discloses at least in paragraphs [0182]-[0186], [0237], [0277], [0240], [0259] and [0295]-[0296], CAG IDs, CAG list may be employed by the network to select a target RAN node, a target cell of the target RAN node, a target AMF, and/or the like during a handover procedure where an Allowed CAG list e.g., a list of CAG Identifiers the UE is allowed to access. Source NG-RAN may not handover the UE to a target NG-RAN node if the target is a CAG cell and the related CAG Identifier is not part of the UE's Allowed CAG list. The examiner has interpreted the allowed CAG list as a preference of a CAG. Therefore, Talebi Fard  discloses the limitation wherein the source node selects a target CAG (Closed Access Group) ID based on at least one of a preference of a CAG or a priority of a CAG for a user equipment moving to a target cell of the target node of the NG-RAN.
On page 7 of the remarks, in regards to dependent claims, the applicant submits that dependent claims are allowable, due to the previously alleged deficiencies of the references as applied to independent claims 1 and 6, as described above.
	The examiner respectfully disagrees.  The examiner kindly directs the applicant to the reasoning detailed above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talebi Fard et al. (US2020/0314701, Talebi Fard hereinafter).
As to claim 1: Talebi Fard discloses a handover performing method for the handover preparation procedure, the method comprising: 
transmitting, by a source node of a NG-RAN, a handover request message to an Access and Mobility Management Function (AMF) device of the core network (see at least paragraph [0213],  a source NG-RAN node may initiate a handover preparation by sending the HANDOVER REQUIRED message to a serving AMF.); 
receiving, by the source node of the NG-RAN, a handover command message from the AMF device (see at least paragraph [0214], the AMF may respond with the HANDOVER COMMAND message to the source NG-RAN node.), 
wherein the source node selects a target CAG (Closed Access Group) ID based on at least one of a preference of a CAG or a priority of a CAG for a user equipment moving to a target cell of the target node of the NG-RAN (see at least paragraphs [0182]-[0186], [0237], [0277], [0240], [0259] and [0295]-[0296], CAG IDs, CAG list may be employed by the network to select a target RAN node, a target cell of the target RAN node, a target AMF, and/or the like during a handover procedure where an Allowed CAG list e.g., a list of CAG Identifiers the UE is allowed to access. Source NG-RAN may not handover the UE to a target NG-RAN node if the target is a CAG cell and the related CAG Identifier is not part of the UE's Allowed CAG list (interpreted as a preference of a CAG).).
As to claim 2: Talebi Fard discloses the method of claim 1. Talebi Fard further discloses wherein the source node knows the list of CAG IDs supported by candidate target cells which user equipment is able to move (see at least paragraph [0181], the Allowed CAG list may be, for example, a list of CAG IDs that the UE is allowed to access.).
As to claim 3: Talebi Fard discloses the method of claim 1. Talebi Fard further discloses wherein the source node selects same CAG ID currently accessed by the user equipment (UE) as the target CAG ID, wherein the same CAG ID ensures service continuity of the user equipment (see at least paragraph [0184], During transition from CM-IDLE to CM-CONNECTED, if the UE is accessing the 5GS via a CAG cell, the NG-RAN may provide the CAG Identifier to the AMF. ).
As to claim 4: Talebi Fard discloses the method of claim 1. Talebi Fard further discloses wherein the source node transmits a Source to Target Transparent Container IE including the target CAG ID to the AMF device, wherein the Source to Target Transparent Container IE is a container information element transmitted from the source node of the NG-RAN to the target node related to the handover (see at least paragraph [0213], In case of intra-system handover, the information in the Source to Target Transparent Container IE may be encoded according to the definition of the Source NG-RAN node to Target NG-RAN node Transparent Container IE. ).
As to claim 6: Talebi Fard discloses a handover performing method for the handover preparation procedure, the method comprising: 
receiving, by a target node of a NG-RAN, a handover request message from an Access and Mobility Management Function (AMF) device of a core network (see at least paragraph [0219] and Fig. 21, AMF may initiate the procedure by sending the HANDOVER REQUEST message to the target NG-RAN node.); 
transmitting, by the target node of the NG-RAN, a handover request acknowledge message to the AMF device (see at least paragraph [0220] and Fig. 21, The target NG-RAN node may report to the AMF in the HANDOVER REQUEST ACKNOWLEDGE message), wherein
when a target CAG (Closed Access Group) ID included in a Source to Target Transparent Container IE transmitted to the AMF device is not supported by a target cell of the target node, the target node selects one common CAG ID among CAG IDs supported by the user equipment and the target cell (see at least paragraphs [0181]-[0182], the CAG information may be included in the subscription as part of the mobility restrictions. The Allowed CAG list may be, for example, a list of CAG IDs that the UE is allowed to access. The indication whether the UE is only allowed to access the 5GS via CAG cells may be a closed access group restriction indicator (for example, a CAG-only indication, a CAG-only UE indication, a cell mobility restriction for the UE, and/or the like).  In an example, the CAG list, CAG IDs, CAG restriction indicator, and/or the like may be employed by the network to select a target RAN node, a target cell of the target RAN node, a target AMF, and/or the like during a handover procedure. ), and 
the target CAG ID included in the Source to Target Transparent Container IE is selected from a source node of the NG-RAN based on at least one of a preference of a CAG or a priority of a CAG for a user equipment moving to a target cell of the target node of the NG-RAN (see at least paragraphs [0182]-[0186], [0237], [0277], [0240], [0259] and [0295]-[0296], CAG IDs, CAG list may be employed by the network to select a target RAN node, a target cell of the target RAN node, a target AMF, and/or the like during a handover procedure where an Allowed CAG list e.g., a list of CAG Identifiers the UE is allowed to access. Source NG-RAN may not handover the UE to a target NG-RAN node if the target is a CAG cell and the related CAG Identifier is not part of the UE's Allowed CAG list (interpreted as a preference of a CAG).).
As to claim 7: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the target node transmits the handover request acknowledge message including the selected common CAG ID (see at least paragraph [260], Handover acknowledgement. The source gNB may provide the RRC configuration to the UE in the Handover Command. The Handover Command message may comprise at least cell ID and all information required to access the target cell so that the UE can access the target cell without reading system information.).
As to claim 8: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the target node selects one of common CAG IDs supported by the user equipment and the target cell based on preference information received from a source node of the NG-RAN (see at least paragraph [0240], one or more CAG IDs that the UE is allowed to access.).
As to claim 9: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the handover resource allocation procedure is performed by transmitting the handover request acknowledge message to the AMF device (see at least paragraph [0220] and Fig. 21, The target NG-RAN node may report to the AMF in the HANDOVER REQUEST ACKNOWLEDGE message).
As to claim 10: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the Source to Target Transparent Container IE is a container information element transmitted from a source node of the NG-RAN to the target node related to the handover (see at least paragraph [0213], In case of intra-system handover, the information in the Source to Target Transparent Container IE may be encoded according to the definition of the Source NG-RAN node to Target NG-RAN node Transparent Container IE. ).
As to claim 12: Talebi Fard discloses the method of claim 6. Talebi Fard further discloses wherein the target node use a Mobility Restriction List IE including at least one of a serving ID including a Public Land Mobile Network (PLMN) ID and a Network ID (MD) or a list of CAG IDs supported by a user equipment (see at least paragraph [0296], the Target ID may comprise a selected PLMN ID, NPN ID, NID, CAG ID, and/or the like.).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464